Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 1 of 14 PageID #:9


                                                       REC9E     D
                                                             IVEKL
                                                           /2020
                                                              5/2
                                                                        . BRUTO   N
                                                            THOMA.SDG IS T R ICT COURT
                                                         CLERK , U .S



                                                      20-CV-3279
                                                        JUDGE KOCORAS
                                                   MAGISTRATE JUDGE HARJANI
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 2 of 14 PageID #:10
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 3 of 14 PageID #:11
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 4 of 14 PageID #:12
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 5 of 14 PageID #:13
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 6 of 14 PageID #:14
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 7 of 14 PageID #:15
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 8 of 14 PageID #:16
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 9 of 14 PageID #:17
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 10 of 14 PageID #:18
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 11 of 14 PageID #:19
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 12 of 14 PageID #:20
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 13 of 14 PageID #:21
Case: 1:20-cv-03279 Document #: 2 Filed: 05/29/20 Page 14 of 14 PageID #:22
